     Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 1 of 23 PageID #:465




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

NANCY BIELAWSKI,                                 )
                                                 )
              Plaintiff,                         )      18 C 2513
                                                 )
        v.                                       )      Judge John Z. Lee
                                                 )
MIDLAND FUNDING LLC and                          )
MIDLAND CREDIT MANAGEMENT,                       )
INC.,                                            )
                                                 )
              Defendants.                        )


                     MEMORANDUM OPINION AND ORDER

        Plaintiff Nancy Bielawski brought this suit pursuant to the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692e(8), alleging that Defendants

Midland Funding LLC (“Midland”) and Midland Credit Management, Inc. (“MCM”)

are debt collectors who failed to report her dispute of a delinquent debt to

TransUnion, a credit reporting agency.         Both sides have filed cross-motions for

summary judgment. For the reasons stated herein, Bielawski’s motion [31] is granted

in part and denied in part, and Defendants’ motion [38] is denied.

I.      Background1

        Before we begin, the Court notes that both parties fall short of complying with

the dictates of N.D. Ill. Local Rule 56.1.       The rule requires the parties to file

statements of fact and responses supported by reference to evidence in the record. In

numerous places in their Local Rule 56.1 statements, the parties take inconsistent


1       The following facts are undisputed or deemed admitted except where otherwise noted.
   Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 2 of 23 PageID #:465




positions with respect to their own facts and cite evidence unsupportive of their

positions. See, e.g., infra Section I.A at 4 n.3, 4 n.5, 4–5 n.6, 5 n.7; Section I.B at 7–8

& n.10. The Court requires strict compliance with Local Rule 56.1, see Raymond v.

Ameritech Corp., 442 F.3d 600, 604 (7th Cir. 2006), and will note when certain

material factual statements are stricken or deemed admitted due to noncompliance

with the rule. The ramifications of the parties’ actions are significant, as we shall

see, and provide a cautionary lesson to the litigants that appear in this district.

      Turning to the facts here, Bielawski incurred credit-card debt with Citibank

N.A. (“Citibank”) that she later became unable to pay. Pl.’s LR 56.1(a) Stmt. Facts

(“Pl.’s SOF”) ¶¶ 9–10, ECF No. 32. After the account went into default, Midland

purchased it. Pl.’s SOF ¶ 11. Midland is a debt purchaser that does not have any

employees of its own; instead, it hires MCM to service and collect debt.        Defs.’ LR

56.1(a) Stmt. Facts (“Defs.’ SOF”) ¶¶ 2, 5–6, ECF No. 40. In this case, Midland

assigned Bielawski’s debt to MCM for collection. Pl.’s SOF ¶ 11.

      A.     Bielawski’s Dispute Letter and Defendants’ Communications
             with TransUnion

      After MCM began attempting to collect the debt from Bielawski, she retained

counsel. Defs.’ SOF ¶ 14. Bielawski’s counsel sent a letter addressed to Midland on

March 8, 2018, containing the following statement about Bielawski’s case:

      This client regrets not being able to pay, however, at this time they are
      insolvent, as their monthly expenses exceed the amount of income they
      receive, and the debt reported on the credit report is not accurate. If
      their circumstances should change, we will be in touch.




                                            2
    Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 3 of 23 PageID #:465




Pl.’s SOF ¶ 12; Pl.’s Ex. D (“Dispute Letter”), ECF No. 32-4. Defendants received the

letter the same day. Pl.’s SOF ¶ 13. This letter marked the first time Bielawski

communicated her dispute to Defendants. Defs.’ SOF ¶¶ 35–36. Prior to this time,

Bielawski had not contacted her original creditor or any credit bureau to dispute the

amount of the debt.2 Id. ¶ 19.

       MCM follows certain policies with respect to processing and reporting disputes.

Its Consumer Support Services department reports approximately 6.7 million

accounts to various credit bureaus and processes approximately 152,000 disputes

each month related to these accounts. Id. ¶ 28. Its policies require disputes to be

addressed internally within 48 to 72 hours, and to be reported to third parties such

as credit bureaus within 30 days. Id. ¶ 30. Furthermore, on the Monday morning

following the first and third Sunday of each month, MCM finalizes a list of data from

consumer-debt accounts, including any disputes on the accounts, to be furnished to

credit bureaus. Id. ¶ 22. After the list is finalized on Monday morning, it is furnished

to credit bureaus the following Friday. Pl.’s SOF ¶ 20. During the intervening week

after finalizing the list, but before furnishing it to credit bureaus, MCM “engages in

quality control checks to ensure that the data is accurate.” Defs.’ SOF ¶ 29.

       This set of policies impacted the way MCM addressed Bielawski’s dispute.

MCM furnished data from Bielawski’s debt account to TransUnion on March 9, 2018,




2      Defendants assert that, in fact, Bielawski has no quarrel with the amount of the debt
and merely does not understand that Midland purchased the debt from Citibank. See Defs.’
SOF ¶¶ 15, 32, 35–36. As will be discussed, see infra Section III.A, this fact has no bearing
on the Court’s analysis.


                                             3
    Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 4 of 23 PageID #:465




the day after receiving Bielawski’s Dispute Letter.3 See Defs.’ SOF ¶ 23; Consumer

Reporting Data at 2. But MCM did not mark Bielawski’s account as disputed until

March 13; furthermore, based on MCM’s policies, the March 9 report was finalized

on Monday, March 5, 2018—three days before Defendants received the Dispute

Letter.4 Defs.’ SOF ¶¶ 21–22.

       On March 14, 2018, an MCM representative “took further steps” to process

Bielawski’s dispute, but “inadvertently removed” the dispute code from the system.5

Id. ¶ 24. By March 21, MCM placed the dispute code back on Bielawski’s account.

Id. ¶ 26. But Defendants furnished Bielawski’s debt information to TransUnion

again on Friday, March 23, Pl.’s SOF ¶ 15, in a report that would have been finalized

the prior Monday, March 19, see Defs.’ SOF ¶ 22. Not surprisingly, the March 23

report did not contain Bielawski’s dispute.6 See Pl.’s SOF ¶¶ 15–17. The dispute was



3      Bielawski disputes that her data was furnished on March 9, asserting that it was
instead furnished on March 23. See Pl.’s LR 56.1(b) Resp. Defs.’ SOF ¶ 23, ECF No. 41. But
the evidence shows, consistent with MCM’s reporting practice, that the data was furnished
on both March 9 and March 23. Defs.’ Ex. 6, Consumer Reporting Data at 2, ECF No. 40-6.
Bielawski offers no evidence to the contrary. See Pl.’s LR 56.1(b) Resp. Defs.’ SOF ¶ 23.
Accordingly, this fact is deemed admitted. See N.D. Ill. Local Rule 56.1(b)(3)(B).

4      The Court takes judicial notice of the days of the week in March 2018. See Fed. R.
Evid. 201(b).

5      Bielawski disputes that the code was inadvertently removed, citing the deposition of
a corporate representative to establish that “MCM admitted that they could not remember
why they had not reported the account as being in dispute.” Pl.’s LR 56.1(b) Resp. Defs.’ SOF
¶ 24. But the deposition to which Bielawski cites is not attached to her response, nor can the
Court locate it anywhere else in the record. Accordingly, Defs.’ SOF ¶ 24 is deemed admitted.
So is Defs.’ SOF ¶ 7, which Bielawski similarly attempts to refute by citing only the missing
deposition. See N.D. Ill. Local Rule 56.1(b)(3)(B).

6      It is unclear whether Defendants intend to argue that the dispute was included in the
March 23 report. In response to Bielawski’s statement that the dispute was not reported,
they state: “Undisputed that on March 23, 2018 the information that MCM furnished to the


                                              4
    Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 5 of 23 PageID #:465




reflected, however, in Defendants’ next report to TransUnion on April 6, 2018. Defs.’

SOF ¶ 27.

       On April 2, 2018, Bielawski purchased her TransUnion credit report and

discovered that her debt to Midland was being displayed as undisputed. Pl.’s SOF

¶¶ 16–17. Bielawski contends that the fifteen-day delay between Defendants’ receipt

of her dispute and their conveying it to TransUnion has caused her “annoyance,

aggravation, humiliation[,] and emotional distress.”7 Id. ¶ 19.

       B.     Defendants’ Status as Debt Collectors

       MCM does not dispute that, “in certain circumstances and in certain

instances,” including in Bielawski’s case, it “acts as a debt collector as defined by the

FDCPA.” Defs.’ LR 56.1(b) Resp. Pl.’s SOF ¶ 6. But the parties dispute whether

Midland is a “debt collector.” Pl.’ SOF ¶ 3; Defs.’ LR 56.1(b) Resp. Pl.’s SOF ¶ 3.

       It is undisputed that Midland holds a collection-agency license from the State

of Illinois. Pl.’s SOF ¶ 3; Defs.’ LR 56.1(b) Resp. Pl.’s SOF ¶ 3. But according to


credit bureaus indicated a dispute on Plaintiff’s account.” Defs.’ LR 56.1(b) Resp. Pl.’s SOF
¶ 17, ECF No. 37. But the material to which they cite indicates only that the dispute was
reported to TransUnion at some point before Bielawski filed suit, and specifically, in
Defendants’ report to TransUnion on April 6, 2018. See id. (citing Defs.’ Answer ¶ 23, ECF
No. 10; Defs.’ SOF ¶ 27). Bielawski does not contend that the dispute was omitted from the
April 6 report, see Pl.’s LR 56.1(b) Resp. Defs.’ SOF ¶ 27, and the only evidence about the
March 23 report suggests that the dispute was not contained within that report. See Defs.’
SOF ¶¶ 22, 25–26; Pl.’s Ex. E, 4/2/18 TransUnion Credit Report, ECF No. 32-5. Accordingly,
it is deemed undisputed that Defendants did not furnish Bielawski’s dispute to TransUnion
in their report of March 23, 2018. See N.D. Ill. Local Rule 56.1(b)(3)(B).

7       Defendants dispute this fact as being based on Bielawski’s “own self-serving
testimony.” Defs.’ LR 56.1(b) Resp. Pl.’s SOF ¶ 19. Testimony is, by its nature, “self-serving,”
but that does not make it inadmissible. See Hill v. Tangherlini, 724 F.3d 965, 967 (7th Cir.
2013) (“As we have repeatedly emphasized over the past decade, the term ‘self-serving’ must
not be used to denigrate perfectly admissible evidence through which a party tries to present
its side of the story at summary judgment.”).


                                               5
      Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 6 of 23 PageID #:465




Midland, it does not have any direct contact with consumers regarding debt-collection

efforts. Defs.’ SOF ¶ 6. Rather, it says, “[a]ny actions taken on accounts owned by

Midland Funding are taken by MCM,” which devises its own collection strategies

without Midland’s input. Id. ¶¶ 7–8. Bielawski rejects these assertions. Pl.’s LR

56.1(b) Resp. Defs.’ SOF ¶¶ 6–8.

         Bielawski first points out that Midland regularly files collections lawsuits in

the Circuit Court of Cook County. See Docket Search, CLERK OF THE CIRCUIT COURT

OF    COOK COUNTY, http://www.cookcountyclerkofcourt.org/CourtCaseSearch/Docket

Search.aspx (select “Civil Division,” search by name, type “Midland Funding,” and

select “Plaintiff”).8 Midland does not dispute this assertion.

         Bielawski next contends, and Midland disputes, that Midland “derives all of

its revenue from purchasing and recovering portfolios of defaulted receivables from

consumers.” Pl.’s SOF ¶ 22; Defs.’ LR 56.1(b) Resp. Pl.’s SOF ¶ 23. To support this

assertion, Bielawski relies upon SEC filings from Encore Capitol Group, Inc.

(“Encore”). Pl.’s SOF ¶ 22; see Pl.’s Ex. M, SEC filings excerpt, Encore Capital Group,

Inc., Annual Report (Form 10-K) (Dec. 31, 2016) (“Encore SEC Filings”), ECF No. 32-

13.    But neither Bielawski nor the SEC filings explain Encore’s relationship to

Midland.9 Not only that, even if the SEC filings showed that all of Encore’s revenues




8      The Court takes judicial notice of these records as requested by Bielawski. See
Skinner v. LVNV Funding, LLC, No. 16 C 7089, 2018 WL 319320, at *2 (N.D. Ill. Jan. 8,
2018) (explaining that it is proper to take judicial notice of a court’s electronic docket because
the facts contained within it are “not in dispute and their accuracy can be easily confirmed”).

9     Other cases have described Encore as Midland’s parent company. See Fuller v.
Midland Credit Mgmt. Inc., No. 11 C 5111, 2014 WL 883757, at *1 (N.D. Ill. Mar. 6, 2014).


                                                6
     Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 7 of 23 PageID #:465




come from defaulted receivables—a dubious proposition, see Encore SEC Filings at

30 (“Selected Financial Data”)—they say nothing about Midland’s revenue stream.

Accordingly, Bielawski has failed to support her SOF ¶ 23 with admissible evidence,

and it is stricken. See N.D. Ill. Local Rule 56.1(a)(3).

        Finally, Bielawski also asserts that Midland attempted to collect her debt by

reporting it to TransUnion. Pl.’s SOF ¶ 15. This factual dispute is particularly

vexing, because Defendants agree that Bielawski’s statement of fact is “undisputed,”

Defs.’ LR 56.1(b) Resp. Pl.’s SOF ¶ 15, but simultaneously assert that it was actually

MCM that reported the debt to TransUnion, Defs.’ SOF ¶¶ 22–23, 33. Normally,

based on Defendants’ failure to contest Bielawski’s version, the Court would deem it

undisputed. But here, Bielawski’s version is not supported by the evidence she cites.

Bielawski points to (1) Defendants’ Answer, which states that it was MCM that

furnished her data to TransUnion, and (2) her TransUnion credit report, which lists

the Midland debt but does not indicate where the information came from.10 See Pl.’s

SOF ¶ 15 (citing Defs.’ Answer ¶ 22; 4/2/18 TransUnion Credit Report). The Court

cannot deem admitted facts which are unsupported by the record.                Accordingly,

Bielawski’s SOF ¶ 15 is stricken as unsupported, as are her responses to Defendants’

statements of fact based on the same evidence. See Pl.’s LR 56.1(b) Resp. Defs.’ SOF



The Court declines to take judicial notice of this fact, since it is not capable of ready
determination and may be subject to reasonable dispute. See Fed. R. Evid. 201(b).

10      Not only that, but in another context, Bielawski seems to agree that it was MCM that
furnished the data. In response to a statement that “MCM acted swiftly in processing” her
dispute, she states: “MCM received the dispute letter on March 8, 2018 but communicated
credit information on March 23, 2018 to TransUnion . . . .’ Pl.’s LR 56.1(b) Resp. Defs.’ SOF
¶ 20 (emphasis added).


                                             7
      Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 8 of 23 PageID #:465




¶ 8. The Court deems it undisputed that MCM, not Midland, furnished Bielawski’s

debt information to TransUnion. See N.D. Ill. Local Rule 56.1(a)(3), (b)(3)(B).

II.      Legal Standard

         “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Shell v. Smith, 789 F.3d 715, 717 (7th

Cir. 2015). To survive summary judgment, the nonmoving party must “do more than

simply show that there is some metaphysical doubt as to the material facts,”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986), and

instead must “establish some genuine issue for trial such that a reasonable jury could

return a verdict in her favor.” Gordon v. FedEx Freight, Inc., 674 F.3d 769, 772–73

(7th Cir. 2012). In reviewing a motion for summary judgment, the Court gives the

nonmoving party “the benefit of conflicts in the evidence and reasonable inferences

that could be drawn from it.” Grochocinski v. Mayer Brown Rowe & Maw, LLP, 719

F.3d 785, 794 (7th Cir. 2013). The Court must not make credibility determinations

or weigh conflicting evidence. McCann v. Iroquois Mem’l Hosp., 622 F.3d 745, 752

(7th Cir. 2010).

         Moreover, Rule 56 requires the district court to grant a motion for summary

judgment after discovery “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). The moving party has the initial burden of establishing that there is no




                                           8
   Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 9 of 23 PageID #:465




genuine issue of material fact. See id. Once the moving party has sufficiently

demonstrated the absence of a genuine issue of material fact, the nonmoving party

must then set forth specific facts showing that there are disputed material facts that

must be decided at trial. See id. at 321–22.

III.   Analysis

       The FDCPA prohibits any “debt collector” from “communicating or threatening

to communicate to any person credit information which is known or which should be

known to be false, including the failure to communicate that a debt is disputed.”

15 U.S.C. § 1692e(8). To establish Defendants’ liability under this section, Bielawski

must show that they are both “debt collectors” and that they knew or should have

known that Bielawski’s debt was disputed, but failed to communicate the dispute

when reporting the debt to TransUnion. See id.; Evans v. Portfolio Recovery Assocs.,

LLC, 889 F.3d 337, 346 (7th Cir. 2018).        Additionally, Defendants may defeat

Bielawski’s claim by showing that their error was “not intentional and resulted from

a bona fide error notwithstanding the maintenance of procedures reasonably adapted

to avoid any such error.” 15 U.S.C. § 1692k(c).

       Defendants have moved for summary judgment, arguing that Bielawski has

failed to set forth sufficient evidence that Midland is a “debt collector” or that

Defendants failed to communicate a known dispute to TransUnion; they further

argue that they are entitled to a bona fide error defense based on their policies and

procedures.   Bielawski has cross-moved for summary judgment, arguing that




                                          9
  Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 10 of 23 PageID #:465




Defendants have failed to sufficiently refute their liability under § 1692e(8) or

establish a bona fide error defense.

      A.     No Genuine Issue of Fact Exists Regarding Defendants’
             Violation of § 1692e(8)

      Neither Midland nor MCM disputes that they both received Bielawski’s

Dispute Letter on March 8, 2018. See Defs.’ LR 56.1(b) Resp. Pl.’s SOF ¶ 13. But

Defendants argue that, for several reasons, the letter was insufficient to put them on

notice of a dispute, meaning that they cannot be liable for failing to communicate the

dispute to TransUnion. First, they contend, the letter failed to explain the basis for

Bielawski’s dispute; in fact, it does not even use the term “dispute.” Defendants point

to requirements for disputing debt under the Fair Credit Reporting Act (“FCRA”),

arguing that these provisions provide guidelines for what information must be

included in a valid dispute under the FDCPA. Moreover, Defendants argue that

Bielawski’s dispute was invalid because there is no evidence that the amount of the

debt reported to TransUnion was incorrect.

      Each of these arguments was rejected by the Seventh Circuit in Evans, 889

F.3d 337. There, the Seventh Circuit considered language nearly identical to that in

Bielawski’s Dispute Letter: “This client regrets not being able to pay, however, at this

time they are insolvent, as their monthly expenses exceed the amount of income they

receive, and the amount reported is not accurate. If their circumstances change, we

will be in touch.” Id. at 342–43; compare Dispute Letter. The Seventh Circuit flatly

rejected the notion that this language did not indicate a disputed debt, explaining:




                                          10
  Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 11 of 23 PageID #:465




      True, § 1692e(8) does not define “dispute” or provide a procedure for
      consumers to follow to dispute their debt. But the ordinary meaning of
      “dispute” is clear.        See Dispute, Merriam-Webster Dictionary,
      http://www.merriam-webster.com/dictionary/dispute (last visited April
      23, 2018) (defining “dispute” as “to call into question or cast doubt
      upon”). When plaintiffs said “the amount reported is not accurate,” they
      “call[ed] into question” the amount [the defendant] claimed they owed—
      in other words, they disputed the debt. There is simply no other way to
      interpret this language.

Evans, 889 F.3d at 346. Furthermore, the court clarified, § 1692e(8) does not require

debtors to use the word “dispute,” or to conform to other statutes—like the FCRA—

that give specific meaning to that term. See id. at 347–48.

      The Court of Appeals also rejected Defendants’ argument that the dispute

must be valid—in other words, that the plaintiff must be correct—to support liability

under § 1692e(8). See id. at 346–47. The crux of § 1692e(8) is whether the defendant

knew the debt was disputed and failed to communicate that dispute, not whether

the dispute was accurate.       Accordingly, “[s]ection 1692e(8) does not require an

individual’s dispute be valid or even reasonable. Instead, the plaintiff must simply

make clear that he or she disputes the debt.” Id. at 347. Here, by stating that the

“debt . . . is not accurate,” Bielawski conveyed a dispute to Defendants. Whether or

not that dispute will ultimately succeed bears no relevance to Defendants’

obligations under § 1692e(8).

       Defendants press another argument, however, that was not addressed in

Evans. The language of the Dispute Letter is not just vague, they contend, but is

actually sanctionable. Defendants point to the decision of a court in the Western

District of Texas, which sanctioned Bielawski’s counsel for sending a substantially




                                           11
   Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 12 of 23 PageID #:465




identical letter to a different debt collector. Tejero v. Portfolio Recovery Assocs. LLC,

No. AU-16-CV-767-SS, 2018 WL 1612856, at *3–4 (W.D. Tex. Apr. 2, 2018). That

court held:

       [T]he evidence shows Plaintiff’s counsel is involved in a scheme to force
       settlements from debt collectors by abusing the FDCPA. Plaintiff’s
       counsel represents unsophisticated debtors who cannot afford to pay
       their credit card debt and sends the same ambiguously worded letter on
       each debtor’s behalf to the respective debt collector. Viewing the letter
       as it was intended by Plaintiff’s counsel, the debt collector understands
       the letter to say the debtor cannot afford to pay the debt. The debt
       collector then fails to mark the debt as disputed and Plaintiff’s counsel
       files suit for violation of the FDCPA. Facing the high costs of discovery
       and trial, the debt collector settles the lawsuit, paying the debtor’s
       attorney’s fees. . . . Rather than merely holding debt collectors
       accountable for abusive practices, Plaintiff’s counsel deliberately
       exposes debt collectors to liability, inhibiting debt collection and
       increasing its costs.

Id. at *4.

       The Tejero court’s conclusion is premised entirely on its finding that the

language in the letter is vague and inconsistent. This is irreconcilable with, and

contrary to, the Seventh Circuit’s holding in Evans. And because it is the Seventh

Circuit that this Court must follow, it must conclude that the letter sent by

Bielawski’s counsel creates a valid dispute under § 1692e(8). See Evans, 889 F.3d at

346–48.

       That leaves only Defendants’ argument that Bielawski’s dispute was not

genuine. In particular, Defendants point to Bielawski’s deposition testimony, in

which she described her confusion as to why she owed a debt to Midland despite

having originally taken out the credit card from Citibank. See Defs.’ SOF ¶ 15; Defs.’

Ex. 3, Bielawski Dep. at 19:11–20:10, 39:8-23, ECF No. 40-3.               Furthermore,



                                           12
  Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 13 of 23 PageID #:465




Defendants point out, Bielawski never contacted Citibank or any credit bureau prior

to contacting Midland to dispute the amount of the debt.            Defs.’ SOF ¶ 19.

Accordingly, Defendants argue, Bielawski’s true dispute was in regards to the

rightful owner of the debt, not the amount.

      The legal basis for this argument is unclear, and Defendants cite no authority

to support it. Nothing in § 1692e(8) requires a dispute to be “genuine”; furthermore,

nothing in that section prevents a debtor from disputing multiple aspects of a debt.

Additionally, to the extent this is intended to be an “unclean hands” defense, this

Court agrees with other courts that such a defense is unavailable under the FDCPA.

See Francisco v. Midland Funding, LLC, No. 17 C 6872, 2019 WL 1227791, at *2–3

(N.D. Ill. Mar. 15, 2019) (Francisco II) (collecting cases). This is because, as the

Seventh Circuit has repeatedly explained, “[n]o section of the [FDCPA] requires an

inquiry into the worthiness of the debtor, or purports to protect only ‘deserving’

debtors.” Bass v. Stolper, Koritzinsky, Brester & Neider, S.C., 111 F.3d 1322, 1330

(7th Cir. 1997). Rather, “the sole wrong intended to be remedied by the FDCPA is

debt collector abuse.” Id.; see Keele v. Wexler, 149 F.3d 589, 594 (7th Cir. 1998) (“We

must focus on the debt collector’s misconduct, not whether the debt is valid[.]”). An

unclean hands defense, which focuses on the debtor’s deeds, is inconsistent with the

FDCPA’s singular focus on the conduct of the debt collector. See Francisco, 2019 WL

1227791, at *2–3; Nyberg v. Portfolio Recovery Assocs., LLC, No. 3:15-cv-00175-PK,

2016 WL 3176585, at *6 (D. Or. June 2, 2016); McCabe v. Crawford & Co., 272 F.

Supp. 2d 736, 749 (N.D. Ill. 2003).




                                          13
  Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 14 of 23 PageID #:465




      It is undeniable that Bielawski sent a letter to Defendants disputing the debt

at issue. It is also undisputed that both Defendants received the letter, yet twice

transmitted Bielawski’s debt information to TransUnion without identifying the

dispute. Accordingly, Bielawski is entitled to summary judgment as to this issue.

      B.     No Genuine Issue of Fact Exists Regarding Defendants’ Bona
             Fide Error Defense

      Notwithstanding the above, Defendants may escape liability if they are able to

show that “the violation was not intentional and resulted from a bona fide error

notwithstanding the maintenance of procedures reasonably adapted to avoid any

such error.” 15 U.S.C. § 1692k(c). To do so, Defendants must prove (1) lack of intent,

(2) bona fide error, and (3) reasonable procedures. Evans, 889 F.3d at 349 (citing Kort

v. Diversified Collection Servs., Inc., 394 F.3d 530, 537 (7th Cir. 2005)).

      Defendants assert that, although they received notice of Bielawski’s dispute, it

was not transmitted to TransUnion in MCM’s March 23, 2018, report because the

dispute code was inadvertently removed from Bielawski’s account prior to the report’s

transmission.   This occurred, Defendants state, despite MCM maintaining clear

procedures about when and how to mark an account as disputed.

      Bielawski does not contest the unintentional or bona fide nature of Defendants’

error. She argues instead that Defendants failed to maintain policies or procedures

reasonably designed to prevent similar errors like it from occurring. Specifically, she

points out, by “locking in” data on Mondays and then reporting it to credit bureaus

on Fridays, “every dispute received or processed on Tuesday, Wednesday, Thursday,

and Friday of the reporting week . . . might not be noted in Friday’s report.” Pl.’s



                                           14
      Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 15 of 23 PageID #:465




Combined Resp. Opp’n Defs.’ Mot. Summ. J. & Reply Supp. Pl.’s Mot. Summ. J. at 13,

ECF No. 42.

         Two courts in this district have recently concluded that Defendants’ biweekly

reporting practice is not reasonably calculated to avoid errors under § 1692e(8). See

Valenta v. Midland Funding, LLC, No. 17 C 6609, 2019 WL 1429656, at *5–6 (N.D.

Ill. Mar. 29, 2019); Francisco v. Midland Funding, LLC, No. 17 C 6872, 2019 WL

498936, at *5 (N.D. Ill. Feb. 8, 2019) (Francisco I). As the court in Francisco I

explained:

         MCM works with such a volume of accounts that it is most practical to
         report disputes to credit bureaus in batches. MCM compiles those
         disputes on Monday and sends them to bureaus on Friday, with a
         quality-control check somewhere between. Considering the volume of
         disputes MCM could receive or process between finalizing and
         delivering its batch of reports, that policy tolerates the risk of violating
         15 U.S.C. § 1692e(8) exactly as it did here. Locking in reports on
         Monday and delivering them on Friday means that every dispute
         received or processed on Tuesday, Wednesday, Thursday, and Friday of
         the reporting week (of which there are likely thousands) might not be
         noted in Friday’s report to credit bureaus. [Plaintiff’s] letter fell through
         the cracks because MCM designed a system with cracks.

Id.

         The Court finds this reasoning cogent and sound. Bielawski’s dispute was

received by Defendants on Thursday, March 8; but it was not noted in MCM’s March

9 report to TransUnion—both because it had not yet been entered into the system,

and because, even if it had been, the March 9 report was already finalized on the

previous Monday. Furthermore, even after the dispute was entered into MCM’s

system, it was inadvertently removed. This error was corrected on Wednesday,

March 21, before MCM’s next report to TransUnion on Friday, March 23. But the



                                              15
     Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 16 of 23 PageID #:465




debt was still erroneously reported as undisputed in the March 23 report, apparently

because it had been “locked in” the previous Monday.

        Defendants attempt to characterize the error in this case as being solely a

human error; “timing is not the issue,” they say. Defs.’ Reply Supp. Mot. Summ. J.

at 7, ECF No. 43. But that is not a plausible understanding of the sequence of events

here. True, Bielawski’s dispute could have been reported to TransUnion earlier if not

for the error of the MCM representative who inadvertently removed the dispute code

from the account. But that does not explain why, once the coding error was corrected,

Defendants could not have included the dispute information in its impending report

to TransUnion. See Valenta, 2019 WL 1429656, at *5 (“[T]he trouble with [the

defendants’] argument is that it does not address why, once the dispute letter was

processed . . . defendant could not then update the information that it planned to

transmit to credit bureaus on the following Friday.”). As Bielawski points out, MCM

is capable of updating dispute information internally within a reasonably short time,

see Pl.’s SOF ¶ 21, but it apparently chooses not to do so in every case. The problem

here arose from the schedule MCM employs to prepare its credit-bureau reports;

whether Defendants maintain policies reasonably calculated to avoid human error

has no bearing on this question.11




11     Defendants argue that Bielawski has failed to respond to their argument that their
dispute-coding policy is calculated to avoid human error, and therefore has waived the issue.
But Bielawski did not ignore the issue of the reasonableness of Defendants’ policies; instead,
she articulated a theory contrary to Defendants’, i.e., that the reporting policy, and not the
coding policy, was the problem. See Pl.’s Combined Resp. Opp’n Defs.’ Mot. Summ. J. & Reply
Supp. Pl.’s Mot. Summ. J. at 12–13.


                                             16
     Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 17 of 23 PageID #:465




        Put another way, the problem is not that Defendants simply failed to inform

credit bureaus of the dispute within a reasonable time. Rather, the problem is that

Defendants—on       their   own   accord—regularly     reported    Bielawski’s   debt   to

TransUnion without ensuring the accuracy of the information being sent for the

entire business week leading up to each report. Accordingly, the Court agrees with

the holdings of Valenta and Francisco and concludes that Defendants’ policies are not

reasonably adapted to ensure that debts reported on Friday contain dispute

information received or updated within the prior week.12

        The Court concludes that Defendants have failed to raise a genuine issue of

fact with respect to their bona fide error defense, and Bielawski is therefore entitled

to summary judgment as to this issue. Furthermore, because MCM does not dispute

that it is a “debt collector” and Bielawski has prevailed on both the merits of her

§ 1692e(8) claim and the bona fide error defense, she is entitled to summary judgment

against MCM.

        C.    A Genuine Issue of Fact Exists Regarding Midland’s Status as a
              “Debt Collector”

        The parties have cross-moved for summary judgment as to Bielawski’s claim

against Midland, whose sole remaining defense is that it is not a “debt collector” as

that term is defined by the FDCPA. For the following reasons, both cross-motions

are denied.



12      Defendants also claim that “quality control checks” occur during the week between
finalizing debt reports on Monday and furnishing them to credit bureaus on Friday. See
Defs.’ SOF ¶ 29. Without more detail, however, the Court cannot conclude that such “checks”
are adequate to reasonably guard against errors of the type that occurred here.


                                            17
  Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 18 of 23 PageID #:465




      Under the FDCPA, the term “debt collector” is defined in two distinct ways:

(1) “any person who uses any instrumentality of interstate commerce or the mails in

any business the principal purpose of which is the collection of any debts,” (the

“principal purpose” definition) or (2) any person who “regularly collects or attempts

to collect, directly or indirectly, debts owed or due or asserted to be owed or due

another” (the “regularly collects” definition). 15 U.S.C. § 1692a(6). Defendants argue

that Bielawski points to no evidence that Midland, as opposed to MCM, is a debt

collector subject to the FDCPA. Bielawski, for her part, argues that the record

conclusively shows that Midland is a debt collector.

      Whether “debt buyers” or “debt purchasers” such as Midland are “debt

collectors” under the FDCPA has been the subject of copious litigation, particularly

since the Supreme Court’s decision in Henson v. Santander Consumer USA Inc., 137

S. Ct. 1718 (2017). In Henson, the Supreme Court held that the “regularly collects”

definition, by its plain terms, applies only to entities that collect debt on behalf of

“another.” And so, debt buyers that collect debt on behalf of themselves do not fall

under this definition. Id. at 1721–26.

      Accordingly, under Henson, a debt buyer such as Midland cannot qualify as a

debt collector under the “regularly collects” definition.    See McMahon v. LVNV

Funding, LLC, 301 F. Supp. 3d 866, 883 (N.D. Ill. 2018). Still, Bielawski argues that

Midland’s status as a purchaser of delinquent debt conclusively establishes it as a

debt collector under the “principal purpose” prong.




                                          18
  Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 19 of 23 PageID #:465




      In determining whether an entity meets the “principal purpose” definition,

courts ask two questions: (1) does the company have a purpose of debt collection at

all; and (2) is debt collection “the “most important or influential purpose that the

company has[?]” McAdory v. MNS & Assocs., LLC, No. 3:17-cv-00777-HZ, 2017 WL

5071263, at *3 (D. Or. Nov. 3, 2017); see Mitchell v. LVNV Funding, LLC, No. 2:12-

CV-523-TLS, 2017 WL 6406594, at *6 (N.D. Ind. Dec. 15, 2017). Courts addressing

the first issue consider a variety of factors, such as: (1) licensure as a collection

agency, see Evans v. Portfolio Recovery Assocs., LLC, No. 15 C 4498, 2016 WL

6833930, at *2 (N.D. Ill. Nov. 20, 2016), aff’d, 889 F.3d at 342; (2) whether the entity

has sued to recover debt, see McMahon, 301 F. Supp. 3d at 884; Mitchell, 2017 WL

6406594, at *6; and (3) whether it has employees or employs a debt-collection agency,

see McMahon, 301 F. Supp. 3d at 883; Mitchell, 2017 WL 6406594, at *4. After

Henson, courts have considered an entity’s status as a debt buyer to be among these

factors rather than as a dispositive fact. See Torres v. LVNV Funding, LLC, No. 16

C 6665, 2018 WL 1508535, at *5 (N.D. Ill. Mar. 27, 2018); McMahon, 301 F. Supp. 3d

at 883–84; Skinner, 2018 WL 319320, at *4; Mitchell, 2017 WL 6406594, at *6.

      The undisputed evidence establishes that debt collection is at least one of

Midland’s business purposes. First, Midland is a debt purchaser that does not have

any employees of its own; it hires MCM to service and collect debt. See Torres, 2018

WL 1508535, at *5; McMahon, 301 F. Supp. 3d at 883; Mitchell, 2017 WL 6406594,

at *5. Additionally, Midland concedes that it holds a collection-agency license in

Illinois. And, although it points out that the licensing statute in Illinois, unlike the




                                          19
     Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 20 of 23 PageID #:465




FDCPA, governs debt buyers as well as collection agencies, see 225 Ill. Comp. Stat.

425/8.5, Midland has unequivocally admitted that it “holds a collection agency license

from the State of Illinois . . . .” Defs.’ Answer ¶ 7 (emphasis added).

        Midland also concedes that it regularly brings debt-collection lawsuits. It

argues, though, that the cases establishing the relevance of this factor relate to debt-

collection lawyers and are inapposite. See Defs.’ Reply Supp. Mot. Summ. J. at 3.

Midland has a point—Bielawski cites cases like Heintz v. Jenkins, 514 U.S. 291, 294

(1995), which establish the somewhat irrelevant proposition that the FDCPA

“appl[ies] to lawyers engaged in litigation.” Id. But Bielawski also cites more recent

cases in which courts have concluded that debt buyers who sue to collect on debts are

engaged in debt collection. See, e.g., McMahon, 301 F. Supp. 3d at 884; Skinner, 2018

WL 319320, at *4; Mitchell, 2017 WL 6406594, at *6. These cases are directly on

point.13

        Although Midland’s business purpose appears to be at least partly directed

toward debt-collection efforts, Bielawski’s work does not end there. Instead, she also

must show that debt collection is the “most important or influential purpose that the

company has.” McAdory, 2017 WL 5071263, at *3. This requires looking at the

percentage of Midland’s business that is dedicated to debt-collection as opposed to


13      Bielawski also cites Fuller, 2014 WL 883757, at *1, for the proposition that Midland
was “classified” in that case “as a debt collector under the FDCPA due to its seeking
enforcement of ‘purchased debts against consumers by filing lawsuits.’” Pl.’s Mem. Supp.
Mot. Summ. J. at 8, ECF No. 33. Defendants point out that Fuller was decided on a motion
to dismiss pursuant to Rule 12(b)(6) and that Midland did not dispute its status as a debt
collector in that case. Thus, although the Fuller court seemingly accepted the proposition
that filing lawsuits is relevant to an entity’s status as a debt collector, its ruling as to
Midland’s status does little to move the needle here. See Fuller, 2014 WL 883757, at *1.


                                            20
     Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 21 of 23 PageID #:465




other activities. See Skinner, 2018 WL 319320, at *4 (noting that, while evidence of

lawsuits “may establish Defendant’s business involves some debt collection, it

provides no basis for establishing the percentage of Defendant’s operations that

involve debt collection as compared to Defendant’s operations as a whole”); Mitchell,

2017 WL 6406594, at *6 (“Even if the Court finds that the Plaintiff has sufficiently

asserted that LVNV engages in debt collection, the question still remains—is this

LVNV’s principal purpose of business?”).

        To start, the Court has already rejected Bielawski’s efforts to rely on this scant

record to establish as a matter of undisputed fact that Midland derives all of its

revenue from its debt-collection business.14 See supra Section I.B at 6–7. On the

other hand, Midland has not offered any evidence that it engages in any other

business. And it has admitted it has no employees and that it relies entirely on MCM

to conduct its debt collection. From this, a reasonable jury certainly could find for

Bielawski on this question, but that is at trial.

        At the summary judgment stage, Bielawski bears the burden to offer

undisputed facts to prove that Midland's principal business purpose is debt collection.

See Celotex, 477 U.S. at 322.         Midland need not demonstrate the contrary to

circumvent Bielawski’s cross-motion. On this record, Bielawski has not met her

burden. Even if Midland does not have any employees and it relies entirely on MCM

to conduct its debt collection business, neither conclusively proves as a matter of law


14     Bielawski also argues that reporting debt to credit-reporting agencies can support the
notion that debt collection is an entity’s “principal purpose.” But, as previously explained,
Bielawski has failed to support her assertion that Midland, not MCM, reported her debt to
TransUnion. See supra Section I.B at 7–8 & n.10.


                                             21
     Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 22 of 23 PageID #:465




that Midland has no other business than debt collection or that debt collection is its

primary business.15 Accordingly, neither side is entitled to summary judgment as to

this issue.

        D.    A Genuine Issue of Fact Exists Regarding Midland Funding’s
              Vicarious Liability for MCM’s Actions

        As a final matter, Bielawski argues that, whether or not Midland is a debt

collector in its own right, it can be held vicariously liable for the actions of MCM.

Bielawski is not entirely correct. In Janetos v. Fulton Friedman & Gullace, LLP, the

Seventh Circuit explained that vicarious liability may attach to require “a debt

collector who is independently obliged to comply with the [FDCPA] to monitor the

actions of those it enlists to collect debts on its own behalf.” 825 F.3d 317, 325 (7th

Cir. 2016). But “a company that is not a debt collector would not ordinarily be subject

to liability under the [FDCPA] at all.”         Id.   Accordingly, Midland may be held

vicariously liable for MCM’s actions only if (1) it is a “debt collector” under 15 U.S.C.

§ 1692a(6) and (2) it “enlist[ed] MCM to collect debts on its . . . behalf.” Janetos, 825

F.3d at 325; see Marquez v. Weinstein, Pinson & Riley, P.S., No. 14 CV 739, 2019 WL

1787547, at *7 (N.D. Ill. Apr. 24, 2019).

        Midland admits that it engaged MCM to collect debts on its behalf, including

Bielawski’s. See Defs.’ SOF ¶ 5. But, as described in Section III.C, there is a genuine

dispute of fact as to whether Midland is a debt collector under the FDCPA.




15     Bielawski cites to Torres, but that case had at least one additional factor establishing
the defendant’s principal purpose of debt collection—its own corporate deponent admitted
that “the only service” it provided was “as a debt owner.” 2018 WL 1508535, at *5.


                                              22
  Case: 1:18-cv-02513 Document #: 52 Filed: 09/10/19 Page 23 of 23 PageID #:465




Accordingly, genuine issues of fact remain as to whether Midland may be vicariously

liable for MCM’s violation of § 1692e(8) in this case.

IV.   Conclusion

      For the reasons stated herein, Bielawski’s motion for summary judgment is

granted in part and denied in part. Defendants’ motion for summary judgment is

denied. A status hearing is set for 9/18/19 at 9:00 a.m.


IT IS SO ORDERED.                       ENTERED:         9/10/19



                                        __________________________________
                                        JOHN Z. LEE
                                        United States District Judge




                                          23
